[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Practice Book § 546G provides in relevant part: "The findings of fact shall be in writing, and in accordance with Sec. 434." Section 434 of the Practice Book provides in relevant part: "The report . . . shall state, in separate and consecutively numbered paragraphs, the facts found and the conclusions drawn therefrom. It should not contain statements of evidence or excerpts from the evidence."
The case is remanded to the attorney trial referee for findings of fact and conclusions drawn therefrom comporting with Practice Book §§ 434, 546G. National Elevator Industry Pension,Welfare  Education Fund v. Scrivani, 31 Conn. App. 728 (1993), reversed in part on other grounds, 229 Conn. 817 (1994); Hassanev. Lawrence, 31 Conn. App. 723, 727 (1993).
BY THE COURT
Bruce L. Levin Judge of the Superior Court CT Page 11355